DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8, 9 and 11-18 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the remarks, the Applicant stated that the following claim limitations were not disclosed: “(1) selecting a unique identifier corresponding to a set of rules associated with a set of seed images, (2) wherein the image attribute modification includes a specific value within a range of values determined by at least one rule of the unique identifier and (3) the range of possible values may include a maximum and minimum zoom range and/or angle of rotation”.  The newly applied reference of Gaash is combined to cure the deficiencies of the previously applied references.  
Regarding the reference of Gaash, the reference teaches placing images on a template that can be a single seed image modified several times for a different variations for each placeholder on the template1.  The system also teaches a concept of a key index that is used to identify a set of modification attributes to apply to an image and is associated with a set of seed images, which is taught in page 5, ll. 34-page 6, ll. 26.  This performs the features of “selecting a unique identifier corresponding to a set of rules associated with a set of seed images”. 
The Gaash reference further contains the feature of the image modification including a specific value that is between a maximum or minimum of a zoom or image rotation since it is a certain degree of either modification2.  The modifications can be selected based on the key index selected3.  Based on the modifications being selected based on the key index input and the modifications having a certain degree, this performs the latter two contended features mentioned above.  Thus, with the Gaash reference performing the features referenced in the remarks, the combination of Whitby and Magee with Gaash performs the features of the independent claims as well as those features of claims 16-18.  
	Therefore, based on the above, the features of the claims are disclosed below.
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitby (US Pub 2011/0029914) in view of Magee (US Pub 2007/0260352) and Gaash (WO 2015/185135 (Pub Date:12/10/2015)).

CLAIMS  
Re claim 1: Whitby discloses a method comprising: 
selecting a unique identifier corresponding to a set of rules (e.g. the user is able to select a template and the corresponding recipe to utilize, which is disclosed in ¶ [38], [46] and [123].  The template is considered as the unique identifier and the recipe is considered as the set of rules.); 
[0038] It is the intent of particular embodiments of the present invention to set forth a language, method, program, or mechanism for an artist to describe his/her aesthetic intent for each template window or template opening and for the image display overall, and for this intent to be fulfilled in an automatic manner on images in real time using a computer system such as illustrated in FIGS. 1-2. The description, program, mechanism or language for each template window opening has been referred to as a recipe, formula, or as required image attributes, which are described in more detail below. These formulas can be designed by artists, designers, celebrities, sports stars, or others; transmitted and/or loaded and stored in computer system storage 40 for repeated use by any number of users of computer system 26. The formulas for the openings can be independent of the template used. An overall template recipe comprising a number of window recipes, however, is typically designed for an overall look and feel of a template and its merged images, and can be stored a template recipe file. In a preferred embodiment, the template recipe file is named so that the aesthetic effect of the template recipe is evident to users. For example, file name "Fall Colors" can identify for a user the look and feel that will be automatically generated by selecting and activating such a template recipe on computer system 26. 

[0046] Another embodiment of the present invention includes computer system analysis of digital images for information content such as number of people and/or their expressions and/or color content, then the images are computationally evaluated against selected aesthetic intents as defined by a template or window recipe, where such artistic or aesthetic intents include specific design layouts, each layout being created in advance by an artist or someone skilled in the art of making an image layout pleasing or enticing. For a tangible consumer product, such as a collage, frame, or photo book, the intent may include making something pleasing, creative, fun, inspirational, romantic, or to invoke past memories. For transient displays, such as the electronic displays described above, the intent can be the same as for image enhanceable consumer products, such as digital picture frames or cameras, but may be quite different for commercial applications using electronic displays of various sizes. The following are examples of commercial applications: a digital storefront may be continually updating its product line in an attractive and enticing manner, an embodiment of the present invention may include a large or small digital display in a storefront window. An alternative embodiment may include a user interactive display. A news billboard intent may be to group images by subject and relevance. A sports venue billboard or scoreboard may include displaying pictures that work well together gathered from a continual scanning and capturing of images of the attending crowd or other scenes in or near the sports venue. An interactive display can have a mix of live video frames and pre-existing digital libraries and update its content based upon user input, where the user input can be received via a traditional mouse and keyboard, or may be haptic interfaces, or the display may update its content automatically by detecting a user's facial expression and user activity, and selecting those kinds and types of images for display that elicit a particular electronically detected response. The aesthetic intent that scores highest, or works best for that particular image set is chosen automatically for display or inclusion in an image enhanceable product. Scoring is symmetric in that a template can be selected in advance and the highest scoring images are included, or one or more images can be selected in advance, and then the highest scoring template is selected based on its aesthetic compatibility with the selected images. Alternatively, when creating image enhanceable consumer products, the top n highest scoring images/templates/recipes can be presented to the customer on a computer system display, who in turn picks the image/template/recipe of his/her choice and communicates such a choice to the computer system via the user input controls.

[0123] The algorithm by which a preferred embodiment of the present invention is implemented is described in reference to FIGS. 7-12. The algorithm is implemented on a computer system such as depicted in FIGS. 1 and 2 and described above. The user interacts with the computer system via user controls 68, 58, also explained above, in response to information displayed on screen 56, 66 as performing actions requested by the user or by prompting the user for information or for making a selection. Referring to FIG. 7, the algorithm starts with presenting a template selection function 710 on display screen 56, 66. In this algorithm example and following description, we will assume that the templates presented for selection are of a form corresponding to a picture frame, as shown in FIG. 3, that the user desires to purchase. Succeeding steps of the algorithm can be implemented in well known graphical user interfaces for prompting the user for selecting options or for other information. In a preferred embodiment, the template selection displayed on the screen will physically resemble the actual picture frames available to the user for purchase. If a user has selected a mug or a tee shirt, then the displayed "virtual" template may be designed to resemble those products so that the user can see a reasonably realistic version of a desired image enhanced product that includes an image selected by the user. In the example algorithm illustrated in FIG. 7, the template options are set to default values initially at step 720. At step 705 a user selects whether he would like the system to choose a template or to participate in the template selection. If the user elects an automatic option then the system will select and store a default template at step 770 and then proceed to step 1010. If the user elects to participate then the system will display template selection options at step 730. If the user decides at this point, step 715, not to select a template then the system will revert to an automatic default template selection. If a user selects a template at step 715 the system will request the user to select template characteristics at step 740. If the user selects all requested characteristics options at step 725 then the template is complete and the next step proceeds to step 810. If the user does not provide all options at step 725, default values for unselected options are automatically stored at step 760 and the complete template specification is stored at step 780 and proceeds to step 1010. 

generating, using a processor, a plurality of modified images (e.g. the user can select an image to be included in a template, which can be considered as a seed image.  This is disclosed in ¶ [124].  The user can have this selected image modified in a certain manner that makes the image fit with the template recipe, which is disclosed in ¶ [50], [52] and [59].  Multiple images can be selected based on the user preference and modified in the manual manner desired by the user, which is taught in ¶ [52].); and 
[0050] Stored template recipe files created in advance by an artist can apply to the overall image enhanceable item 300, as well as for each window opening within the item. Each window recipe file can be combined and stored with other window recipe files to generate a stored template recipe file. These recipes can be designed and executed on the computer system for determining parameters such as, but not limited to, landscape vs. portrait orientation, colorfulness, sepia, color tint, person, face, main subject, size of person/face/main subject, location of person/face/main subject, surrounding regions of person/face/main subject.
[0052] In another preferred embodiment of the present invention, images can be scored on a merit system. The image that scores highest for a particular window recipe is indicated as assigned to the corresponding window. This can be programmed to occur automatically upon activating an application on the computer system, provided that there is a number of computer accessible images available, with no user interaction. This frees the user from the laborious and time consuming task of looking through many image files and is able to automatically create an image enhanceable item 300 that is often much superior to what a lay user could create because the designed look was created by a skilled artist. Of course, if the user is not happy with the automatic selection of templates and images, he/she can manually override the system, by selecting a user control option provided by the program, and either rescale, replace, re-crop, re-enhance, or modify an image using various off-the-shelf software products for digital image editing, or designate a different image from his or her collection of images for a particular virtual template window opening.

[0059] All entries, except the last one in the above example recipe segment, are used for scoring candidate images. The last entry, in this example it's "OffsetLeft", is used as a template/window specification, and not as an image selection guideline, and thus the last line does not have a paired weight line. The last entry specifies that the highest scoring image, or the image selected for a virtual template opening, should be modified in some respect. This can be referred to as a "post processing" step because it is used as a fine tuning step or as a post-selection layout step. In this example the specification states that the main subject be shifted left using the rule of thirds before virtual placement into the template opening. The rule of thirds is a photographic composition rule that has proven to yield well balanced or natural looking prints by the average observer, and can be programmed for use by computer system 26. If an image is broken into an equally spaced 3.times.3 grid with two horizontal and two vertical lines, the aesthetic design idea is to move or place the image such that the subject of interest is located on one of the four dividing lines. Similar rule of thirds tag entries include "OffsetRight", "OffsetTop", "OffsetBottom", "OffsetUL", "OffsetUR", "OffsetLL", and "OffsetLR" to place (or move) the image such that the main subject is located on one of the four rule of thirds lines or, as in the last four examples above, on one of the four intersecting points of these lines. Other template specification tag entries, for post-selection layout, exist to modify a specific main subject/face size and location, or overall image rendition, such as "sepia", "B/W", "colorful", "light", "high Contrast", "soft", "cartoonization", "emboss", and other artistic or aesthetic effects.

[0124] At step 810 the template was selected by the user and now the image selection begins. If the user has not yet provided images, either in a local computer accessible database, a network accessible database or on a portable or other storage device, then at step 820 the system will prompt the use to identify where images can be accessed. The prompt may or may not occur if a data base has previously been identified to the system or if a user has coupled a portable or other image storage device to the system. If the user indicates at step 805 that he will select favorite or primary images, then at step 830 he will indicate the selected images to the system and at this point the system will automatically proceed to step 905. If the user indicates that he will not provide favorite or primary images at step 805, then the system will automatically select images based on the step as defined in block 1210. At step 840 these automatically selected images will be digitally placed into the previously selected template. At step 815 the template and selected images will be displayed to the user on a screen or monitor and the user will have the option to accept the image product, however, the present invention includes an option 860 for the user not to review the image product. If the user accepts or if the user does not review the product, the product is output at step 870. If the user does not accept the output product at step 815, then the system repeats an automatic image selection using step 1210, but outputs a template plus images that is different from any previous outputs. Alternatively, a user control option 850 can be executed at this point wherein the user performs his own selection steps instead of the step 1210 performed automatically by the computer, and the user's selection is then output at 870. The user control option can be implemented via activation of an image editing software that is part of the image enhanceable product software or it can be implemented by a separate image editing software. The output step 870 operates according to the type of image enhanceable product that the user has selected. For example, and not by way of limitation, if a frame has been selected, then the output can involve a frame with selected images being delivered to the user (home delivery or retail outlet pick-up for example), or a page with the selected images may be printed which the user can insert into an actual frame that matches the digital frame depicted on the display. 

placing, using a processor, the modified images (e.g. the processor in the system can format an image in order to place the image within the template, which is disclosed in ¶ [127].  The user can select an image or a plurality of images and manually modify an image or images for placement on a template, which is taught in ¶ [52] above.); 
[0126] If the number of favorite images is determined not to be greater than the number or template openings at step 905, then at step 925 the computer system determines, according to the programmed algorithm, if the number of favorite images indicated by the user is equal to the number of template openings at step 925. If so, in step 1230, each favorite image is assigned the optimal window such that the overall template score is maximized, then the images are placed in said window openings in step 940, and then output step at step 946. If an optional user control step 942 is active, the template and images disposed therein are displayed to the user to enable the user to select different templates or images, or to rearrange the images displayed. After the user has completed his selections, the output step 946 is activated. 
[0127] If, at step 925, the computer system determines that the number of favorite images is not equal to the number of template openings, the algorithm selects additional images to compliment the favorite images using step 1220 which is described above. At step 930 these automatically selected images will be digitally placed into the previously selected digital template. At step 935 the template and selected images will be displayed to the user on a screen or monitor and the user will have the option to accept the image product at step 935. This embodiment of the present invention includes an option 934 which, when activated, allows the user to bypass review of the image product and go directly to output step 936. If the user accepts the displayed image product, or if the review bypass occurs, the image enhanced product is output at step 936. If the user does not accept the output product as displayed at step 935, then the system repeats an automatic image selection using step 1220, but outputs a template plus images that is different from any previous outputs. Alternatively, a user control option 932 can be executed at this point wherein the user performs his own selection step instead of the step 1220 performed automatically by the computer, and the user's selection is then output at 936. The output step 936, as do each of the other output steps described above, operates according to the type of image enhanceable product that the user has selected. For example, and not by way of limitation, if a frame has been selected, then the output can involve a frame with selected images being delivered to the user (home delivery or retail outlet pick-up for example), or a page with the selected images formatted to match the template openings may be printed which the user can insert into an actual frame that matches the digital frame depicted on the display. As described above, various image enhanceable products may be produced using the inventive methods described herein and the provision of these products can be completed at the output step in a variety of ways. 
wherein generating the modified images comprises: 
determining an image attribute modification (e.g. the system discloses scanning a color and setting the color as a required image attribute, which is disclosed in ¶ [116].); and 

[0116] Another preferred embodiment of the present invention is the usage of adaptive recipes. For example, a user is making over a room in his home and would like to hang decorative image enhanced items on the wall. The user can bring a paint sample from the room to a retail kiosk that is running a computer system program embodiment of the present invention such as on computer system 26, and the paint sample can be scanned by the kiosk's flatbed scanner 38. This paint sample can be used to define overall color and texture required image attributes for the decorative image enhanceable wall hanging. Similarly, a frame matte can be scanned for defining attributes such as color and texture. If a flatbed scanner is not available to kiosk computer system 26, a calibrated webcam or video camera at a kiosk will suffice. Similar techniques can be used if a user brings in a swatch of material, such as a pillow, cushion, curtain, or any other object in the room to be decorated. Not only can the resultant user enhanceable product be made to match this material, the background matte of the template can be a replication of the actual material or paint sample. Finally, a user can take photos of objects or walls, and those objects can be used as the reference digital image. For example, a user may provide four reference materials, R0 can be a paint swatch, R1 can be a curtain, R2 can be a pillow, and R3 can be a sample from a magazine. The following window recipe examples can be applied to these samples. 


    PNG
    media_image1.png
    112
    327
    media_image1.png
    Greyscale

[0117] In the first example, the color of an image in the current window can be made to match the color of R0, which is the paint swatch. This is done by first digitally balancing the image to neutral and then adding a color cast to the image--the color cast being a match to the color cast of the paint swatch. In the second example, the tonescale of the image can be similarly manipulated to match an average contrast of the curtain and pillow. In the third example, the matte color will be adjusted to match that of the paint sample. In the final example, the matte texture will be adjusted to match the texture sample from the magazine clipping. The above use of reference images is very similar to the window matching entries described above, say Datum="W0", but the key difference is that the reference image in these examples is not displayed in the completed coordinated image template design or in the final image enhanced product. 

applying, using a processor, the determined image attribute modification to the single seed image according to at least one rule in the set of rules of the unique identifier to generate the modified image (e.g. based on the inputs of the color swaths and paint swaths, the tonescale can be changed to match the contrast of the scanned sample color.  In addition, the matte color input or scanned can be used to modify the color of the image, which is disclosed in ¶ [117] above.); and 
wherein placing the modified images comprises: 
placing each of the modified images in a different predefined position according to at least one rule in the set of rules of the unique identifier (e.g. after the image is colored in a guided manner, the image is digitally placed on a specific position in a template, which is disclosed in ¶ [117] and [124] above.  In addition, the images can be selected based on template rules shown in figure 12A.   These images can be modified and placed in different areas of the template, which is taught in ¶ [117] and [124] above.); and 
wherein the placement of the modified images uniquely (e.g. a unique template recipe can be created on the fly by a designer that pertains the attributes of a window in a template, which is taught in ¶ [120].  The attributes can be modified to a unique aesthetic that allows for images to be of a certain type to be placed in the template, which is taught in ¶ [122].  As stated above, the image can be modified before being placed on the template, which is taught in ¶ [117] above.  The number of windows can be controlled, which is taught in ¶ [37].  This allows for the placement of modified images uniquely on a template in a unique pattern of windows reflecting a unique recipe.).

[0037] Thus, the image enhanceable item 300 as shown in FIG. 3 can be an electronic digital display, or template. In this form, the electronic "virtual" display as shown can realistically represent an actual frame available at a retail location that provides a kiosk that includes the software and/or computer system of the present invention. A user activates the kiosk to automatically generate an artistically coordinated image display, such as the "virtual" template with virtual windows or openings shown in FIG. 3 displayed on screen 66 of computer system 26, with the user's images merged therein. The user can select this virtual template image to be printed on attached printer 29. A print of this electronic virtual template display, with the user's digital images located in the electronic virtual windows therein, can then be inserted or located in the actual frame available at the retail location so that the printed images align with actual physical openings, or windows, in the frame. The "virtual" openings 306, 308, and 310 on the display can be used to display images or videos or a combination of both. The color and texture of an electronically displayed template 312 can be selected to resemble any material. In a preferred embodiment, the texture can be selected to resemble an actual tangible picture frame which a user can purchase. This allows the user to experience the actual look and feel of the frame containing his or her images placed in the windows before printing the completed template design. The user can select alternate templates to be displayed with the same images disposed therein or with a new set of images, under control of the software embodiments of the present invention being run on the computer system 26, as described previously. The display template 300 shown in FIG. 3 can be formed in any shape, such as an oval, diamond, trapezoid, or any other regular or irregular shape. The openings 306, 308, and 310 in the electronic display format can also be shaped and patterned, in any form or shape and in any number and location within the template. The template described above and any images or videos disposed therein can be displayed on an electronic display 66 coupled to the computer system 26 as described above. The background 312 of the template can include decorative background images 320, 330, or videos to enhance or complement the look and feel of the images or videos disposed in other ones of the openings. In such a format, the frame would consist of a digital picture frame circuit controlling the display in one or more of windows 306, 308, 310, and having remaining openings therein to display image prints. Thus, one or more of the windows 306, 308, 310 would be an electronic LCD or OLED display, or other display technology, and the remaining windows used for disposing printed images. Any one or more of the openings 306, 308, 310 can include single images or single videos while other openings can display changing images or videos. Such images or videos can include transitions (a still or motion image that changes over to another still or motion image, which can be the same or different from a current still or motion image) that can be separately timed or can occur simultaneously with transitioning images or videos displayed in other openings. An advantage of certain embodiments of the present invention is that various combinations of images, videos, frame designs, etc. can be displayed, under user control, in alternative forms as a virtual template on a display of computer system so that a user can select a desired look for an image enhanced product. If the electronic virtual template as shown in FIG. 3 is used as a template for display on a scoreboard at a stadium event, for example, the openings can be used to display live feeds from any number of selectable cameras situated in different locations at the stadium.

[0120] In another preferred embodiment of the present invention, a unique template recipe is assembled on the fly and pre-selected recipes are displayed in a pre-determined or random order. For example, a continually running slide show on a digital picture frame (which can be a picture frame at home or a large electronic storefront window) may automatically extract photos from a public or private website, or from a local computer. Each and every displayed frame can be unique and can be programmed never to be shown again, if so desired. A preferred embodiment of the present invention includes a procedure of writing a continually looping program that modifies the recipe in each iteration. During each iteration, the top x compositions are displayed in a random or a predetermined order. When selecting images from online galleries such as Facebook or Flicker, or Photobucket, the number of high scoring template configurations can be staggering--and a limit can be imposed for each iteration of the looping program. The looping program can have nested loops, each changing one or more recipe entries in random or predetermined order. Fulfilled recipes can be stored in a database to prevent displaying the same recipe twice, or to purposely replay recipes in a preprogrammed or random order.

[0121] Template recipe entries can be configured by, and grouped according to, product line and can be upgradeable over time. A similar architecture can be used in many product lines, with a baseline product only offering a subset of required image attributes to be selected, a moderate product offering an extended set of selectable required image attributes, and a premium product offering a full suite of required image attributes. In addition, the attribute readers can be designed to be forward compatible by ignoring any attribute values it does not understand or can not evaluate. This can occur if, for example, a new artist's collection of templates uses attributes not recognized by a previous version of the program. For example, if balloon object extraction is not supported, it is simply ignored.

[0122] Potential designs for interpreting and using the corresponding attributes is numerous. At the highest level, a parameterized and weighted fitting algorithm scores each individual image from a set of required image attributes for each window in the template. The objective of the parameterized weighted fitting algorithm is to find the best (most appropriate) image for each window based on image/template image window required attribute comparison. As used throughout herein, a "required" opening attribute (or window attribute) is a soft or hard (depending on weights) requirement, defined in a recipe, that an image must satisfy. Image attributes are the metadata describing image characteristics that are extracted by digitally examining an image, or provided by a user, or generated by a camera, or otherwise provided and stored with an image or generated on the fly. The parameterized weighted fitting algorithm iterates through a list of windows and scores each image relative to required image attributes for a window and finds the best image for that template window.

 
However, Whitby fails to specifically teach the features of generating, using a processor, a plurality of modified images from a single seed image, each modified image comprising a modified copy of the single seed image, for each of the modified images, applying, using a processor, the determined image attribute modification to the single seed image according to at least one rule in the set of rules of the unique identifier to generate the modified image.
However, this is well known in the art as evidenced by Magee.  Similar to the primary reference, Magee discloses developing a plurality of images from a single image (same field of endeavor or reasonably pertinent to the problem).    
Magee teaches generating, using a processor, a plurality of modified images from a single seed image, each modified image comprising a modified copy of the single seed image (e.g. the invention teaches generating a plurality of modified image modifications based on the base layer patterns formed from different manipulations, which is taught in ¶ [55].); 

[0055] If no manipulation has been requested, the generation of the base layer pattern is complete for an individual carpet tile, and the base layer pattern may be stored for use in Block 16 of FIG. 1. If manipulation has been requested, then Blocks 36 through 44 of FIG. 2 are used to select, access and load a manipulation algorithm from a manipulation algorithm library (Blocks 36 and 38), select and set appropriate algorithm parameters (e.g., specifying the amount of pattern of rotation, the degree of re-sizing, etc.) (Block 40), executing the selected algorithm (Block 42), and determining if additional manipulation steps are to be carried out (Block 44). These steps may be done with designer input or may be a decision left to another algorithm (e.g., using random numbers) and may be repeated as often as desired via Block 44. Examples of base layer patterns following such manipulations are shown at 15A, 25A, 35A, and 45A in FIG. 6A. Pattern 15A has been enlarged and flattened, pattern 25A has been reduced in size, with pattern elements added to fill those areas within the base layer pattern that would otherwise be blank; pattern 35A has been rotated, with the addition of non-rotated pattern elements appearing in the corners to fill areas that would otherwise be blank; and pattern 45A has been mirror-imaged and rotated 90 degrees. As shown, all are sized for use in a carpet tile base layer.

[0056] When all desired manipulation algorithms have been run, it may be necessary to adjust the manipulated pattern, via appropriate software, to remove patterning artifacts such as those discussed above, as well as excessive "stair-stepping" in diagonal line segments, etc. The adjusted base layer pattern, symbolized at Block 50 of FIG. 2, is then sent to Block 16 of FIG. 1 as a component of the composite pattern to be generated.


for each of the modified images, applying, using a processor, the determined image attribute modification to the single seed image according to at least one rule in the set of rules of the unique identifier to generate the modified image (e.g. the invention allows a designer to select a specific algorithm, considered as an identifier, to apply to the image to create a modified image from a seed or base layer image, which is taught in ¶ [55] above.  The user can set further parameters that are modifications for the image that go along with the algorithm or processes that create the modified image from the base layer.  ¶ [59] and [60] show the different algorithms that can be selected and the modifications applied to the base image.).  

[0059] As set forth in FIG. 3, an overlay layer host pattern is selected (Block 52) from a host library (Block 54), such as the one depicted in FIG. 7. As before, the host pattern has been depicted as an array of non-repeating characters--in this case, numbers--that represent unique pattern elements, thereby retaining the concept that the location and orientation of the template determines the content of the pattern extracted from the host. FIG. 8 depicts four somewhat arbitrary templates, shown at 115, 125, 135, and 145, that are positioned within the overlay layer pattern host of FIG. 7, and which result in the extraction of the overlay layer patterns of FIG. 9. Following the choice of overlay layer host pattern and the selection and positioning of a template within the host, the process pauses to determine if any manipulation of the extracted patterns are to be performed (Block 64). If yes, then the manipulation-related algorithms of Blocks 66 through 74 are called. It should be noted that multiple overlay layers, each with a separate pattern (with or without manipulations), are certainly contemplated as a means to further manage the overall balance between randomness and similarity throughout the carpet tile installation. Accordingly, the steps of FIG. 3 may be repeated as often as necessary to achieve the desired effect.
[0060] FIG. 9A shows the respective overlay patterns of FIG. 9 following the use of various manipulation algorithms. Pattern 115A has been rotated to form a "diamond-on-square" orientation when placed on the carpet tile. In FIG. 125A, the circular overlay pattern has been reduced in size, replicated, and re-positioned at the corners of the carpet tile. In FIG. 135A, the oblique parallelogram (and the pattern elements within) has been stretched, replicated, and positioned across the face of the carpet tile. In FIG. 145A, the Greek spiral of FIG. 9 has been reduced in size and formed in mirror image pairs that are replicated across the face of the carpet tile. If it is assumed that the overlay layer contributes primarily to the establishment of a unifying pattern that is superimposed on (or that is superimposed by) a full coverage base layer pattern and does not have to provide full cover when placed on the carpet tile, there is no need to fill in any blank areas formed by the manipulations of these overlay patterns.

Therefore, in view of Magee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of generating, using a processor, a plurality of modified images from a single seed image, each modified image comprising a modified copy of the single seed image, for each of the modified images, applying, using a processor, the determined image attribute modification to the single seed image according to at least one rule in the set of rules of the unique identifier to generate the modified image, incorporated in the device of Whitby, in order to develop patterns and manipulation processes to create various images instead of creating an individual pattern on a one at a time basis, which can automate the design process while saving user time (as stated in Magee ¶ [09]).  

However, the combination above fails to specifically teach the feature of selecting a unique identifier corresponding to a set of rules associated with a set of seed images; 
generating, using a processor, a plurality of modified images from a single seed image in the set of seed images, 
wherein the image attribute modification includes a specific value within a range of values determined by at least one rule of the unique identifier; and
wherein the placement of the modified images uniquely corresponds to the unique identifier.

However, this is well known in the art as evidenced by Gaash.  Similar to the primary reference, Gaash discloses storing templates associated with identifiers (same field of endeavor or reasonably pertinent to the problem).    
Gaash teaches selecting a unique identifier corresponding to a set of rules associated with a set of seed images (e.g. the index key is associated with a set of modifications or rules to modify the seed images.  In addition, the key is associated with the seed images, which is disclosed on page 5, ll. 34-page 6, ll. 26.); 

In step 508, the computer system selects a set of index keys to be used. Each index key is a piece of data, and the set of index keys is chosen such that it is possible to associate a different index key with each label 12 that is intended to be printed. As an illustrative example, the set of index keys could be the set of all 9 digit numbers, and this would allow one billion (10.sup.9) unique index keys to be chosen. Similarly, the set of index keys could be a set of combinations of nine letters. If the set of index keys is the set of all combinations of 9 letters, this would allow 26.sup.9 unique index keys to be chosen. The index keys could also be a combination of letters and digits. For example, each index key may include a group of letters that act as an identifying code of some sort, plus a group of digits that act as a sub-identifier. In step 510, the computer system selects a start index key from the set of index keys. The start index key may be selected in such a way that every index key is only ever used once, and hence that the index key itself identifies the template and the selected image seeds. In step 512, the computer system uses the current index key to generate modified images from the respective image seeds selected by the user for each of the variable image channels 621, 622, 623.

The system is provided with a method for performing modifications to the image seeds, where the specific modifications that are performed depend on the current index key. In certain embodiments, there is a 1:1 mapping from the index key to the modified images. That is, each index key results in a unique modified image.

generating, using a processor, a plurality of modified images from a single seed image in the set of seed images (e.g. a single seed image can be placed in different parts of a template.  The different parts of the template can have a different modification attribute applied to the different parts of the templates, which is taught on page 4, ll. 34-page 5, ll. 10.), 

The user may select a single image seed to be used in each of the variable image channels 621 , 622, 623, or the user may be able to select a different image seed for each of the variable image channels 621 , 622, 623. In step 504 of the process shown in Figure 5, the computer system 42 stores the respective image seeds selected by the user for each of the variable image channels 621, 622, 623.

In this example, the computer system 42 presents the user with a set of modification attributes. In response, the user selects a subset of these modification attributes that can be applied to the image seeds. In another example, the computer system 42 selects a set of modification attributes that can be applied to the image seeds. In either case, in step 506, the selected modification attributes are stored.

wherein the image attribute modification includes a specific value within a range of values determined by at least one rule of the unique identifier (e.g. the image modification attributes can be a value from a range of values, which is taught on page 5, ll. 12-27.); and

For example, the modification attributes may be a degree of magnification (or zooming), a degree of rotation, a degree of lateral movement of the image seeds in horizontal and vertical directions, reflection of the image seeds, distortion or skewing of the image seeds, and colorization or transparency effects to be applied to the image seeds. The set of available modification attributes may be the same for each of the image seeds, or may be different between the different image seeds. The set of available modification attributes may depend on the image seed that was selected by the user, or the set of available modification attributes may be the same for each of the available image seeds. For each modification attribute, there may be a range of possible values. For example, where the modification attribute is the amount of zooming, there may be a maximum zoom and a minimum zoom, giving a maximum size and a minimum size of the resultant modified image. Where the modification attribute is the amount of distortion, there may be a maximum amount and a minimum amount, giving maximally and a minimally distorted modified images. The user may select the full range of possible values to be available, or may select a subset of the possible values from the range.

wherein the placement of the modified images uniquely corresponds to the unique identifier (e.g. the index key is used to generate modified images from seed images for the different areas within the template, which is taught on page 5, ll. 34-page 6, ll. 8.).

Therefore, in view of Gaash, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of selecting a unique identifier corresponding to a set of rules associated with a set of seed images; generating, using a processor, a plurality of modified images from a single seed image in the set of seed images, wherein the image attribute modification includes a specific value within a range of values determined by at least one rule of the unique identifier; and wherein the placement of the modified images uniquely corresponds to the unique identifier, incorporated in the device of Whitby, as modified by Magee, in order to have an association of unique images with a unique identifier, which enables generation of large numbers of unique templates (as stated in Gaash page 7 ll. 22-26.).  

Re claim 2: The teachings of Whitby in view of Magee and Gaash are applied to independent claim 1 disclosed above. 
Whitby discloses a method as claimed in claim 1 wherein selecting a unique identifier comprises selecting a plurality of unique identifiers, each unique identifier corresponding to a different set of rules (e.g. a user can select a template and assign a recipe to the windows within the template in order to make the template unique, which is disclosed in ¶ [46] and [38] above.  With multiple templates and multiple recipes that can be assigned to one or more templates, this can create unique templates with unique rules.); and 
wherein generating the modified image from the single seed image (e.g. based on the inputs of the color swaths and paint swaths, the tonescale can be changed to match the contrast of the scanned sample color.  In addition, the matte color input or scanned can be used to modify the color of the image, which is disclosed in ¶ [117] above.) comprises: 
generating a modified image from the single seed image for each unique identifier by, for each unique identifier (e.g. the invention discloses changing the color of images selected for the template used, which is disclosed in ¶ [116] and [117] above.  The modified image can be placed in the windows for the template selected, which is disclosed in ¶ [46] and [117] above.): 
applying the determined image attribute modification to the single seed image according to at least one rule in the set of rules in the unique identifier (e.g. the image placed in the window has a determined color applied, which is disclosed in ¶ [116] and [117] above.  The color swath information entered reflects a template recipe for a window that is within the template.).  
However, Whitby fails to specifically teach the features of wherein generating the plurality of modified images from the single seed image comprises: 
generating a respective plurality of modified images from the single seed image for each unique identifier. 
However, this is well known in the art as evidenced by Magee.  Similar to the primary reference, Magee discloses developing a plurality of images from a single image (same field of endeavor or reasonably pertinent to the problem).    
Magee teaches wherein generating the plurality of modified images from the single seed image comprises: generating a respective plurality of modified images from the single seed image for each unique identifier (e.g. the user can select a manipulation algorithm that is associated with a specific modification of the base image for unique image patterns.  The unique patterns are created from a single image, which is taught in ¶ [55], [56] above and [49].).

[0049] At this point, the software checks to determine if any manipulation of the extracted base layer pattern has been requested by the designer (or as the result of a software algorithm using a random or pseudo-random number generator). The basic operations for the manipulation process are shown in FIGS. 36 through 42 of FIG. 2 (for the base layer) and 66 through 72 of FIG. 2 (for an overlay layer), and are similar in both cases. Manipulation processes that are contemplated include, but are not limited to, rotations, re-scalings (i.e., expansions and contractions of all or portions of the extracted pattern), mirror imaging (either along an edge or along some selected axis), or the use of more complex, multistep processes (e.g., generating and superimposing a checkerboard pattern on the extracted pattern wherein the checkerboard itself is comprised of some geometric translation of the extracted pattern). In addition to the foregoing operations, it is contemplated that the desired pattern manipulation might include the formation of a collage of several extracted patterns, in which the random element might be the selection of the extracted patterns to be used, or might be the positioning of the selected extracted patterns, or a combination (i.e., the random placement of randomly-selected extracted patterns).

Therefore, in view of Magee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein generating the plurality of modified images from the single seed image comprises: generating a respective plurality of modified images from the single seed image for each unique identifier, incorporated in the device of Whitby, in order to develop patterns and manipulation processes to create various images instead of creating an individual pattern on a one at a time basis, which can automate the design process while saving user time (as stated in Magee ¶ [09]).  

Re claim 3: The teachings of Whitby in view of Magee and Gaash are applied to dependent claim 2 disclosed above. 
Whitby discloses a method as claimed in claim 2 wherein placing the modified image comprises, for each unique identifier, placing the respective modified image in a print area (e.g. the image can be modified for the template and placed in a portion of the template.  The template can be printed based on an automatic selection or a modified image on a sheet can be printed alone in order to place on a template area, which is disclosed in ¶ [37], [130] and [160].).  

[0037] Thus, the image enhanceable item 300 as shown in FIG. 3 can be an electronic digital display, or template. In this form, the electronic "virtual" display as shown can realistically represent an actual frame available at a retail location that provides a kiosk that includes the software and/or computer system of the present invention. A user activates the kiosk to automatically generate an artistically coordinated image display, such as the "virtual" template with virtual windows or openings shown in FIG. 3 displayed on screen 66 of computer system 26, with the user's images merged therein. The user can select this virtual template image to be printed on attached printer 29. A print of this electronic virtual template display, with the user's digital images located in the electronic virtual windows therein, can then be inserted or located in the actual frame available at the retail location so that the printed images align with actual physical openings, or windows, in the frame. The "virtual" openings 306, 308, and 310 on the display can be used to display images or videos or a combination of both. The color and texture of an electronically displayed template 312 can be selected to resemble any material. In a preferred embodiment, the texture can be selected to resemble an actual tangible picture frame which a user can purchase. This allows the user to experience the actual look and feel of the frame containing his or her images placed in the windows before printing the completed template design. The user can select alternate templates to be displayed with the same images disposed therein or with a new set of images, under control of the software embodiments of the present invention being run on the computer system 26, as described previously. The display template 300 shown in FIG. 3 can be formed in any shape, such as an oval, diamond, trapezoid, or any other regular or irregular shape. The openings 306, 308, and 310 in the electronic display format can also be shaped and patterned, in any form or shape and in any number and location within the template. The template described above and any images or videos disposed therein can be displayed on an electronic display 66 coupled to the computer system 26 as described above. The background 312 of the template can include decorative background images 320, 330, or videos to enhance or complement the look and feel of the images or videos disposed in other ones of the openings. In such a format, the frame would consist of a digital picture frame circuit controlling the display in one or more of windows 306, 308, 310, and having remaining openings therein to display image prints. Thus, one or more of the windows 306, 308, 310 would be an electronic LCD or OLED display, or other display technology, and the remaining windows used for disposing printed images. Any one or more of the openings 306, 308, 310 can include single images or single videos while other openings can display changing images or videos. Such images or videos can include transitions (a still or motion image that changes over to another still or motion image, which can be the same or different from a current still or motion image) that can be separately timed or can occur simultaneously with transitioning images or videos displayed in other openings. An advantage of certain embodiments of the present invention is that various combinations of images, videos, frame designs, etc. can be displayed, under user control, in alternative forms as a virtual template on a display of computer system so that a user can select a desired look for an image enhanced product. If the electronic virtual template as shown in FIG. 3 is used as a template for display on a scoreboard at a stadium event, for example, the openings can be used to display live feeds from any number of selectable cameras situated in different locations at the stadium.

[0130] With regard to FIG. 11, the user has already been asked and optionally selected their favorite images. The template was chosen by the algorithm, or optionally overridden by manual controls by the user. All that is left to do is assemble the final product. If favorites were selected, decision 1125 then uses strategies similar to step 930 in FIG. 9, previously described. If no favorite images were selected we utilize image selection step 1210 and formatting in step 1130. If automatic mode 1150 is enabled, the final user enhanceable product is assembled, delivered, printed and/or otherwise outputted 1160. If automatic option is not turned on, the user has the ability to override 1140 the choices made by the image selection process until he or she is satisfied. Once the user is satisfied, the final user enhanceable product is assembled, delivered, printed and/or otherwise outputted 1160.

[0160] In the embodiment of FIGS. 15A and 15B, internal area 1505 is also sized and shaped to hold an optional backing support 1528, which can have, for example, mounting structures (not shown) such as hook mountings and the like defined therein to hold it in place in structure 1524. The printed image template can be place on inside surface of backing 1528 and then backing 1528 is secured in framing matte 1500. In other embodiments, internal area 1505 can optionally be sized to hold a protection layer such as a glass or other transparent semitransparent sheet (not shown) of conventional design to protect, hold, and/or secure images therein.


However, Whitby fails to specifically teach the features of wherein placing the modified images comprises, for each unique identifier, placing the respective plurality of modified images in a print area.
However, this is well known in the art as evidenced by Magee.  Similar to the primary reference, Magee discloses developing a plurality of images from a single image (same field of endeavor or reasonably pertinent to the problem).    
Magee teaches wherein placing the modified images comprises, for each unique identifier, placing the respective plurality of modified images in a print area (e.g. the invention teaches a substrate that is overlaid with a smaller template that reflects the random or non-random images, which is described in ¶ [12] and [13].  ¶ [55] and [56] above describe the different generated images that can be placed on the substrate area.  ¶ [15] teaches printing this information all together.).

[0012] As used herein, one layer will be referred to as the "base" layer (which is comprised of the base pattern, as defined below), and all other layers will be referred to as "overlay" layers (comprised of one or more overlay patterns, as defined below), although this nomenclature does not necessarily imply any order in which the layers are placed on the substrate--in fact, as contemplated herein, these terms are merely used to describe the pattern generation process, and not the process or sequence through which the pattern is actually applied to the substrate. Typically, it is believed the designer will choose the base layer to be that layer that most nearly covers the surface of the substrate to be patterned and onto which one or more overlay patterns are applied, but this is not required by the processes described herein.

[0013] The term "host" refers to a master pattern, preferably in virtual form and preferably non-repeating in nature, from which small, template-sized pattern subsets or samples may be defined. If applied to a floor covering context, in one embodiment the host could be thought of as a non-repeating pattern on a virtual large substrate (say, for example, a virtual substrate dimensioned to be twenty feet square), onto which may be superimposed a three foot square virtual template at various locations randomly (or non-randomly) positioned within the large virtual substrate. At each position, the template defines a three foot square pattern "sample" of the master host. If the host pattern is non-repeating, and each template position within the host is unique (i.e., the template position is never exactly repeated), then every host pattern sample defined by the template will also be unique. Conversely, if the position of the template within the host is repeated, then the resulting host pattern sample will also have been repeated. Hosts may be used to define base patterns as well as overlay patterns (see below).

[0015] The term "base layer pattern" refers to a pattern layer, selected or sampled from a host pattern (the "base layer host pattern") using a template (the "base layer pattern template"), that, in a preferred embodiment, is unique. Each unique base layer pattern is printed on a single substrate (e.g., a single carpet tile), resulting in a series of printed substrates that are uniquely patterned (although all substrates will share whatever design similarities that exists within the host pattern that was used, after any pattern manipulation is accounted for). As made clear above, an objective of the processes disclosed herein is the automated generation of a series of patterns to be placed on a respective series of carpet tiles, with the resulting carpet tiles exhibiting a random or pseudo-random pattern that is different from tile to tile, but also exhibiting one or more unifying pattern elements (either from the base pattern host or from the use of an overlay layer pattern) that visually integrate the various tiles. To facilitate the discussion below, it will be assumed that the random or pseudo-random component of the composite pattern is assigned to the base layer pattern, and the unifying pattern elements are assigned to one or more overlay layer patterns (but it must also be understood that the roles of these layers could easily be reversed, even to the extent of having a single overlay pattern layer and multiple base pattern layers).

Therefore, in view of Magee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein placing the modified images comprises, for each unique identifier, placing the respective plurality of modified images in a print area, incorporated in the device of Whitby, in order to print a pattern onto a substrate in a manner to avoid light reflectivity between tiles and seam problems (as stated in Magee ¶ [07]).  

Re claim 4: The teachings of Whitby in view of Magee and Gaash are applied to independent claim 1 disclosed above. 
Whitby discloses a method as claimed in claim 1, wherein the seed image is a first seed image (e.g. the images selected for usage in a template is considered as a first image, which is disclosed in ¶ [117] and [124] above.), 
the method further comprising: 
generating, using a processor, a second modified image from a second seed image (e.g. as stated in ¶ [38], each window can have a different recipe associated with a window in a template.  ¶ [39] discloses different windows with different recipes.  The user can instead associate colors with certain boxes to modify the images in those boxes in a different manner, which is disclosed in ¶ [116] and [117] above.); and 

[0038] It is the intent of particular embodiments of the present invention to set forth a language, method, program, or mechanism for an artist to describe his/her aesthetic intent for each template window or template opening and for the image display overall, and for this intent to be fulfilled in an automatic manner on images in real time using a computer system such as illustrated in FIGS. 1-2. The description, program, mechanism or language for each template window opening has been referred to as a recipe, formula, or as required image attributes, which are described in more detail below. These formulas can be designed by artists, designers, celebrities, sports stars, or others; transmitted and/or loaded and stored in computer system storage 40 for repeated use by any number of users of computer system 26. The formulas for the openings can be independent of the template used. An overall template recipe comprising a number of window recipes, however, is typically designed for an overall look and feel of a template and its merged images, and can be stored a template recipe file. In a preferred embodiment, the template recipe file is named so that the aesthetic effect of the template recipe is evident to users. For example, file name "Fall Colors" can identify for a user the look and feel that will be automatically generated by selecting and activating such a template recipe on computer system 26. 

[0039] As another example of the operation of an embodiment of the present invention, with a template containing two window openings, we have left and right required image attributes or left and right recipes or left and right formulas. The recipe for the opening on the left may dictate that we have a colorful non-person main subject image which fills the opening at a 120% zoom. The recipe for the opening on the right may dictate that we have a landscape image with two people; both facial poses are directed slightly to the left, each face having a 20% fill factor and both faces be offset to the left by 20%. In order to fulfill the recipes each of a plurality of computer system accessible images is evaluated, via programmed computation as described below, based on a fitness measure that calculates an image's compatibility with an opening's required image attributes, for each image with respect to satisfying the recipes for the virtual frame openings. Thus, some images might better satisfy a template opening recipe than another image as indicated by a higher score, evaluation, or compatibility calculation. The images with the highest score, automatically obtained by executing the programming, for each window opening, as against a number of stored images, is automatically chosen to fill each window opening without requiring user intervention in most instances. For most cases, the user merely needs to provide a number of digital images to the computer system, e.g. attaching a flash drive at slot 46 that contains some or all of the user's image files and, in certain, but not all, embodiments of the present invention, the user also selects a favorite image or images which is then used by the computer system as a basis to automatically select remaining images to fill out a template display and/or to automatically select a template. The user may also provide a network server location to the computer system where some or all the user's images are located. The network connected computer system will then retrieve these images for use in generating a completed image display template. 

[0077] Using the color and tonescale required image attribute values, the artist can design all window openings to have similar color/tone content, unique color/tone content, or some combination thereof. It should be readily understandable that these two examples can be modified to include other required image attributes such as texture, colorfulness, season, time of year, time of day, people, sharpness, and noise. 
[0078] In situations where a customer manually adjusts the color/tone/sharpness/cropping of an image in a window opening via the user control option that affects the color/tone/sharpness/cropping of another window in the project whose required image attributes are dependent upon such characteristics of the image, the dependent image can be programmed to be automatically adjusted accordingly. For example, if window opening W5 is defined to have an image with identical contrast as the image in W1, and the user then manually adjusts the contrast of the image in W1, making it higher, the contrast of the image in window opening W5 will also increase automatically according to the program. In some situations, the user may choose not to activate this feature, so the user control option can be configured accordingly. 

placing, using a processor, the second modified image from the second seed image (e.g. the second image can be modified in a manner consistent with the recipe selected for the window, which is disclosed in ¶ [38], [39] and [117] above.); 
wherein generating the second modified image from the second seed image comprises: 
for each of the second modified image, applying, using a processor, the determined image attribute modification to the second seed image according to at least one rule in the set of rules of the unique identifier to generate the modified second seed image (e.g. when applying the coloring to the image, the processor determines the color input and modifies the image associated with the desired color in the designated window, which is disclosed in ¶ [116] and [117] above.  The desired color for the window is associated with the window recipe described in ¶ [38] and [39] above.); and 

wherein placing the second modified image comprises: 
placing each modified image in a different predefined position according to at least one rule in the set of rules of the unique identifier (e.g. the second image, like the first image, is placed in a window of a template after it has been modified according to the recipe associated with that window, which is disclosed in [116], [117] for the modification and [38] and [39] recipes perf window.  ¶ [37], [130] and [160] above disclose placing the images on areas of the template for printing.).  
However, Whitby fails to specifically teach the features of the plurality of modified images comprise a first plurality of modified images, and the method further comprising: generating, using a processor, a second plurality of modified images from a second seed image; and placing, using a processor, the second plurality of modified images; wherein generating the second plurality of modified images from the second seed image comprises: for each of the modified images of the second plurality of modified images, applying, using a processor, the determined image attribute modification to the second seed image according to at least one rule in the set of rules of the unique identifier to generate the modified second seed image; and 
Wherein placing the second plurality of modified images comprises: placing each modified image of the second plurality of different predefined position according to at least one rule in the set of rules of the unique identifier. 

However, this is well known in the art as evidenced by Magee.  Similar to the primary reference, Magee discloses developing a plurality of images from a single image (same field of endeavor or reasonably pertinent to the problem).    
Magee teaches the plurality of modified images comprise a first plurality of modified images (e.g. the invention teaches generating a plurality of modified image modifications based on the base layer patterns formed from different manipulations, which is taught in ¶ [55] above.); 

[0055] If no manipulation has been requested, the generation of the base layer pattern is complete for an individual carpet tile, and the base layer pattern may be stored for use in Block 16 of FIG. 1. If manipulation has been requested, then Blocks 36 through 44 of FIG. 2 are used to select, access and load a manipulation algorithm from a manipulation algorithm library (Blocks 36 and 38), select and set appropriate algorithm parameters (e.g., specifying the amount of pattern of rotation, the degree of re-sizing, etc.) (Block 40), executing the selected algorithm (Block 42), and determining if additional manipulation steps are to be carried out (Block 44). These steps may be done with designer input or may be a decision left to another algorithm (e.g., using random numbers) and may be repeated as often as desired via Block 44. Examples of base layer patterns following such manipulations are shown at 15A, 25A, 35A, and 45A in FIG. 6A. Pattern 15A has been enlarged and flattened, pattern 25A has been reduced in size, with pattern elements added to fill those areas within the base layer pattern that would otherwise be blank; pattern 35A has been rotated, with the addition of non-rotated pattern elements appearing in the corners to fill areas that would otherwise be blank; and pattern 45A has been mirror-imaged and rotated 90 degrees. As shown, all are sized for use in a carpet tile base layer.

[0056] When all desired manipulation algorithms have been run, it may be necessary to adjust the manipulated pattern, via appropriate software, to remove patterning artifacts such as those discussed above, as well as excessive "stair-stepping" in diagonal line segments, etc. The adjusted base layer pattern, symbolized at Block 50 of FIG. 2, is then sent to Block 16 of FIG. 1 as a component of the composite pattern to be generated.

the method further comprising: generating, using a processor, a second plurality of modified images from a second seed image; and placing, using a processor, the second plurality of modified images (e.g. when the system performs a second manipulation, another manipulation process to occurs to the image to create another set of images, which is taught in ¶ [55] and [56] above.  Images, such as the images in figure 6!A or 9A, are generated for the second iteration.);
wherein generating the second plurality of modified images from the second seed image comprises: for each of the modified images of the second plurality of modified images, applying, using a processor, the determined image attribute modification to the second seed image according to at least one rule in the set of rules of the unique identifier to generate the modified second seed image (e.g. when selecting a second algorithm to create a second manipulation occurs, the system applies a second pattern of the extracted data from the base image, which can reflect figures 6, 6A, 9 or 9A.  The function associated with the algorithm determines the type of modification along with the additional parameters entered that coincide with the algorithm selected, which is described in ¶ [55] and [56] above.  The algorithm selected is considered as the unique identifier associated with rules to apply to the seed image to create additional images.); and
wherein placing the second plurality of modified images comprises: placing each modified image of the second plurality of different predefined position according to at least one rule in the set of rules of the unique identifier area (e.g. the invention teaches a substrate that is overlaid with a smaller template that reflects the random or non-random images, which is described in ¶ [12] and [13] above.  The smaller template can reflect the second set of images generated by a new or another manipulation described in ¶ [55] above.  ¶ [55] and [56] above describe the different generated images that can be placed on the substrate area.  The generated images that can be placed are shown in figures 6, 6A, 9 or 9A.).  

Therefore, in view of Magee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the plurality of modified images comprise a first plurality of modified images, and the method further comprising: generating, using a processor, a second plurality of modified images from a second seed image; and placing, using a processor, the second plurality of modified images; wherein generating the second plurality of modified images from the second seed image comprises: for each of the modified images of the second plurality of modified images, applying, using a processor, the determined image attribute modification to the second seed image according to at least one rule in the set of rules of the unique identifier to generate the modified second seed image; and wherein placing the second plurality of modified images comprises: placing each modified image of the second plurality of different predefined position according to at least one rule in the set of rules of the unique identifier, incorporated in the device of Whitby, in order to develop patterns and manipulation processes to create various sets of images instead of creating an individual pattern on a one at a time basis, which can automate the design process while saving user time (as stated in Magee ¶ [09]).  

Re claim 6: The teachings of Whitby in view of Magee and Gaash are applied to dependent claim 4 are disclosed above. 
However, Whitby fails to specifically teach the features of a method as claimed in claim 4, wherein one modified image of the first plurality of modified images and one modified image of the second plurality of modified images are placed to overlap one another, the method comprising determining an amount of overlap according to at least one rule in the set of rules of the unique identifier.  
However, this is well known in the art as evidenced by Magee.  Similar to the primary reference, Magee discloses developing a plurality of images from a single image (same field of endeavor or reasonably pertinent to the problem).    
Magee teaches wherein one modified image of the first plurality of modified images and one modified image of the second plurality of modified images are placed to overlap one another, the method comprising determining an amount of an overlap according to at least one rule in the set of rules of the unique identifier (e.g. the invention discloses an image represented in figure 6A used to overlap an image reflected by figure 9A.  These different images represent separate modifications from separate seed images superimposed on one another in figure 10, which is taught in ¶ [36] and [38].  If two images are on top of one another and some area is not superimposed, the program can determine an amount to overlap another area based on the rule to have full coverage, which is taught in ¶ [50]-[53].) 

[0036] FIG. 10 depicts the result of superimposing, in respective order, the manipulated base layer patterns of FIG. 6A (at 15A, 25A, 35A, and 45A) and the manipulated overlay layers of FIG. 9A (at 115A, 125A, 135A, and 145A), taken in the order shown in the Figures. It is contemplated that the pairing of the base layer patterns with the overlay layer patterns can be cycled through all non-repeating pairings, if additional variation from tile to tile is desired.

[0038] FIG. 12 schematically depicts another 2.times.2 array of four carpet tiles that have been patterned in accordance with the teachings herein. In this case, manipulated overlay layer 135A from the overlay host pattern of FIG. 7 is superimposed upon the base layer patterns depicted at 15, 25, 35, and 45 of FIG. 6.

[0050] In carrying out such manipulations, it is foreseen that situations will arise in which certain artifacts of the manipulation process must be addressed. Among such situations, which are offered as examples only, and are not intended to be exhaustive, comprehensive, or limiting in any way, are the following: [0051] 1. The template used to extract the sample pattern from the host generates a pattern that, when rotated, no longer is capable of covering the carpet tile to the desired degree. For example, a 36 inch square carpet tile cannot be entirely covered by a 36 inch square sampled pattern if the sampled pattern is to be rotated 45 degrees, thereby placing the 36 inch width of the sampled pattern along the roughly 51 inch diagonal of the 36 inch carpet tile. Similarly, the same sampled pattern, when centered on the face of a 36 carpet tile, will result in a "diamond-on-square" configuration that leaves all four corners of the carpet tile unpatterned. This can be addressed in several ways, including always using a template of sufficient size or shape that the shortest dimension of the sampled pattern equals or exceeds the longest dimension of the carpet tile to which the sampled pattern is to be applied. Alternatively, it is contemplated that the software can, on a trial basis, rotate and superimpose the extracted pattern onto a virtual model of the carpet tile, identify areas of non-coverage (assuming full coverage is desired), and either stretch or replicate portions of the sampled pattern sufficiently to provide the desired coverage. [0052] It should also be noted that, when digital patterns formed by discrete square or rectangular pixels are rotated, the rotation causes the individual pixels to collectively change their orientation, with the border defining each pixel changing from having a horizontal/vertical orientation with respect to the viewer to having an oblique or diagonal orientation with respect to the viewer. This change causes, among other effects, a "stair step" effect for lines directed along diagonals in the pattern. [0053] 2. The extracted pattern does not fully cover the surface of the carpet tile to the desired degree (e.g., the template used to extract the pattern has a smaller area or is of a shape that does not meet or overlap all the edges of the carpet tile). This can be addressed by simply re-scaling the sampled pattern or by replicating the pattern (or portions thereof) sufficiently to provide the desired coverage of the carpet tile. Similarly, it is possible that the extracted pattern is too large for the selected carpet tile, in which case the extracted pattern can be re-scaled downward to an appropriate size.

Therefore, in view of Magee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the plurality of wherein one modified image of the first plurality of modified images and one modified image of the second plurality of modified images are placed to overlap one another, the method comprising determining an amount of an overlap according to at least one rule in the set of rules of the unique identifier, incorporated in the device of Whitby, in order to provide the desired amount of overlap of two images, which can automate the design process while saving user time (as stated in Magee ¶ [09] and [52]).  
 
Re claim 8: The teachings of Whitby in view of Magee and Gaash are applied to independent claim 1 disclosed above. 
Whitby discloses a method as claimed in claim 1, further comprising defining a print area, and wherein each modified image is placed in a predefined position in the print area (e.g. the image can be modified for the template and placed in a portion of the template.  The template can be printed based on an automatic selection or a modified image on a sheet can be printed alone in order to place on a template area, which is disclosed in ¶ [37], [130] and [160] above.).  

Re claim 9: The teachings of Whitby in view of Magee and Gaash are applied to independent claim 1 disclosed above. 
However, Whitby fails to specifically teach the features of a method as claimed in claim 1, wherein at least two of the modified images are placed in a print area to overlap one another, the method comprising determining an amount of overlap according to at least one rule in the set of rules of the unique identifier.  
However, this is well known in the art as evidenced by Magee.  Similar to the primary reference, Magee discloses developing a plurality of images from a single image (same field of endeavor or reasonably pertinent to the problem).    
Magee teaches wherein at least two of the modified images are placed in a print area to overlap one another, the method comprising determining an amount of overlap according to at least one rule in the set of rules of the unique identifier (e.g. the invention discloses an image represented in figure 6A used to overlap an image reflected by figure 9A.  These different images represent separate modifications from separate seed images superimposed on one another in figure 10, which is taught in ¶ [36] and [38] above.  If two images are on top of one another and some area is not superimposed, the program can determine an amount to overlap another area based on the rule to have full coverage, which is taught in ¶ [50]-[53] above.) 

Therefore, in view of Magee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein at least two of the modified images are placed in a print area to overlap one another, the method comprising determining an amount of overlap according to at least one rule in the set of rules of the unique identifier, incorporated in the device of Whitby, in order to provide the desired amount of overlap of two images, which can automate the design process while saving user time (as stated in Magee ¶ [09] and [52]).  

Re claim 11: The teachings of Whitby in view of Magee and Gaash are applied to independent claim 1 disclosed above. 
However, Whitby fails to specifically teach the features of a method as claimed in claim 1, wherein applying the image attribute modification comprises applying at least one of the following modifications to the single seed image: cropping, rotating, translating, distorting, scaling, applying transparency effects, reflecting, flipping or warping.  
However, this is well known in the art as evidenced by Magee.  Similar to the primary reference, Magee discloses developing a plurality of images from a single image (same field of endeavor or reasonably pertinent to the problem).    
Magee teaches wherein applying the image attribute modification comprises applying at least one of the following modifications to the single seed image: cropping, rotating, translating, distorting, scaling, applying transparency effects, reflecting, flipping or warping (e.g. ¶ [55] discloses re-sizing, which is a form of scaling, or rotation of the image.).

Therefore, in view of Magee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein applying the image attribute modification comprises applying at least one of the following modifications to the single seed image: cropping, rotating, translating, distorting, scaling, applying transparency effects, reflecting, flipping or warping, incorporated in the device of Whitby, in order to develop patterns and manipulation processes to create various sets of images instead of creating an individual pattern on a one at a time basis, which can automate the design process while saving user time (as stated in Magee ¶ [09]).  

Re claim 12: The teachings of Whitby in view of Magee and Gaash are applied to independent claim 1 disclosed above.
Whitby discloses a method as claimed in claim 1, further comprising defining a print area, wherein placing each of the modified image in a different predefined position comprises placing each of the modified image in a different predefined position in the print area (e.g. the different windows contain images that are placed on the template, which is disclosed in ¶ [38] and [39] above.  The images are modified in ¶ [117].  These images are placed on the template to be printed according to ¶ [37], [130] and [160] above.  The template itself containing the image windows is considered as a defined print area.); 
the method further comprising: 
printing the print area, wherein printing the print area comprises printing the unique identifier (e.g. the invention discloses printing the template that is composed of different windows containing images, which is disclosed in ¶ [37], [130] and [160] above.).  

Re claim 13: Whitby discloses apparatus comprising: 
a memory comprising a set of unique identifiers, each unique identifier corresponding to a set of rules (e.g. a memory contains a template design database that stores designed templates, which is disclosed in ¶ [27] and illustrated in figure 1.); and 

[0027] Memory and storage 40 can include conventional digital memory devices including solid state, magnetic, optical or other data storage devices, as mentioned above. Memory 40 can be fixed within system 26 or it can be removable and portable. In the embodiment of FIG. 1, system 26 is shown having a hard disk drive 42, which can be an attachable external hard drive, which can include an operating system for electronic computer system 26, and other software programs and applications such as the program algorithm embodiments of the present invention, a template design data base and a recipe data base, derived and recorded metadata, image files, image attributes and required image attributes, software applications, and a digital image data base. A disk drive 44 for a removable disk such as an optical, magnetic or other disk memory (not shown) can also include control programs and software programs useful for certain embodiments of the present invention, and a memory card slot 46 that holds a removable portable memory 48 such as a removable memory card or flash memory drive or other connectable memory and has a removable memory interface 50 for communicating with removable memory 48, if necessary. Data including, but not limited to, control programs, template designs and recipes, derived and recorded metadata, image files, image attributes and required image attributes, software applications, digital images and metadata can also be stored in a remote memory system 52 such as a personal computer, computer network, a network connected server, or other digital system.


    PNG
    media_image2.png
    428
    285
    media_image2.png
    Greyscale

a controller (e.g. element 34 above in figure 1) comprising: 
an image modification module (interpretation: a module to, for a seed image, apply an image attribute modification to the seed image to generate a modified image, wherein the image modification module is to apply the image attribute modification to the seed image according to the at least one rule in a set of rules of a selected unique identifier to generate the modified image, which is disclosed on page 16.  This interpretation and its equivalents are utilized for this claim hereinafter in the Office Action.) to, for a single seed image: 
apply an image attribute modification to the single seed image to generate a modified image (e.g. based on the inputs of the color swaths and paint swaths, the tonescale can be changed to match the contrast of the scanned sample color.  In addition, the matte color input or scanned can be used to modify the color of the image, which is disclosed in ¶ [117] above.); and 
wherein the controller is to place the modified image; 
wherein the image modification module is to apply the image attribute modification to the single seed image according to at least one rule in a set of rules of a selected unique identifier to generate the modified image (e.g. the user can select an image to be included in a template, which can be considered as a seed image.  This is disclosed in ¶ [124] above.  The user can have this selected image modified in a certain manner that makes the image fit with the template recipe, which is disclosed in ¶ [50], [52] and [59] above.), and 
wherein the controller is to place the modified image in a predefined position according to at least one rule in a set of rules of a selected unique identifier (e.g. as shown in ¶ [77] and [78] above, multiple modified images can be placed on different windows of the template.  ¶ [39] discloses multiple windows where images are placed.  The predefined position is based on the rules associated with the window, which are mentioned in ¶ [77] and [39].), and
wherein the placement of the modified images uniquely (e.g. a unique template recipe can be created on the fly by a designer that pertains the attributes of a window in a template, which is taught in ¶ [120] above.  The attributes can be modified to a unique aesthetic that allows for images to be of a certain type to be placed in the template, which is taught in ¶ [122] above.  As stated above, the image can be modified before being placed on the template, which is taught in ¶ [117] above.  The number of windows can be controlled, which is taught in ¶ [37] above.  This allows for the placement of modified images uniquely on a template in a unique pattern of windows reflecting a unique recipe.).

However, Whitby fails to specifically teach the features of apply an image attribute modification to the single seed image to generate a plurality of modified images, each modified image comprising a modified copy of the single seed image; 
wherein the image modification module is to apply the image attribute modification to the single seed image according to at least one rule in a set of rules of a selected unique identifier to generate the modified images, and wherein the controller is to place the modified images in a predefined position according to at least one rule in a set of rules of a selected unique identifier.
However, this is well known in the art as evidenced by Magee.  Similar to the primary reference, Magee discloses developing a plurality of images from a single image (same field of endeavor or reasonably pertinent to the problem).    
Magee teaches apply an image attribute modification to the single seed image to generate a plurality of modified images, each modified image comprising a modified copy of the single seed image (e.g. the invention allows a designer to select a specific algorithm, considered as an identifier, to apply to the image to create modified images from a seed or base layer image, which is taught in ¶ [55] above and illustrated in figure 6A.  The user can set further parameters that are modifications for the image that go along with the algorithm or processes that create the modified image from the base layer.  ¶ [59] and [60] show the different algorithms that can be selected and the modifications applied to the base image in order to create multiple images seen in figure 9A.); 
wherein the image modification module is to apply the image attribute modification to the single seed image according to at least one rule in a set of rules of a selected unique identifier to generate the modified images (e.g. the invention allows a designer to select a specific algorithm, considered as an identifier, to apply to the image to create modified images seen in figure 6A from a seed or base layer image, which is taught in ¶ [55] above.  The user can set further parameters that are modifications for the image that go along with the algorithm or processes that create the modified image from the base layer.  ¶ [59] and [60] show the different algorithms that can be selected and the modifications applied to the base image.), and 
wherein the controller is to place the modified images in a predefined position according to at least one rule in a set of rules of a selected unique identifier (e.g. the invention teaches a substrate that is overlaid with a smaller template that reflects the random or non-random images, which is described in ¶ [12] and [13] above.  ¶ [55] and [56] above describe the different generated images that can be placed on the substrate area.  The generated images that can be placed are shown in figures 6, 6A, 9 or 9A.).

Therefore, in view of Magee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of apply an image attribute modification to the single seed image to generate a plurality of modified images, each modified image comprising a modified copy of the single seed image; wherein the image modification module is to apply the image attribute modification to the single seed image according to at least one rule in a set of rules of a selected unique identifier to generate the modified images, and wherein the controller is to place the modified images in a predefined position according to at least one rule in a set of rules of a selected unique identifier, incorporated in the device of Whitby, in order to develop patterns and manipulation processes to create various sets of images instead of creating an individual pattern on a one at a time basis, which can automate the design process while saving user time (as stated in Magee ¶ [09]).  

However, the combination above fails to specifically teach the feature of a memory comprising a set of a unique identifiers, each unique identifier corresponding to a set of rules associated with a set of seed images; 
an image modification module, for a single seed image in the set of seed images; 
wherein the image attribute modification includes a specific value within a range of values determined by at least one rule of the unique identifier; and
wherein the placement of the modified images uniquely corresponds to the selected unique identifier.

However, this is well known in the art as evidenced by Gaash.  Similar to the primary reference, Gaash discloses storing templates associated with identifiers (same field of endeavor or reasonably pertinent to the problem).    
Gaash teaches a memory comprising a set of a unique identifiers, each unique identifier corresponding to a set of rules associated with a set of seed images (e.g. the index key is associated with a set of modifications or rules to modify the seed images.  In addition, the key is associated with the seed images, which is disclosed on page 5, ll. 34-page 6, ll. 26 above.  The system can recover images and templates associated with the unique identifier when present again by a user, which is disclosed on page 9, ll.28-page 10, ll. 2.  A memory is needed to associate the images and templates with the unique identifier for retrieval.); 

In step 800, the system receives an order specifying an index key. For example, the order may be received from a purchaser of a first consumer item to which a unique image, and the associated index key, were applied.

In step 802, the system retrieves the template and the selected image seeds. As described above, the index key may itself uniquely define the template and the image seeds, or the printed index key may be associated with other information identifying the template and the image seeds. As another alternative, the order received at step 800 may identify the template and the image seeds in some other way, for example by identifying the first consumer item to which the unique image was applied.

an image modification module, for a single seed image in the set of seed images (e.g. a single seed image can be placed in different parts of a template.  The different parts of the template can have a different modification attribute applied to the different parts of the templates, which is taught on page 4, ll. 34-page 5, ll. 10 above.), 
wherein the image attribute modification includes a specific value within a range of values determined by at least one rule of the unique identifier (e.g. the image modification attributes can be a value from a range of values, which is taught on page 5, ll. 12-27 above.); and
wherein the placement of the modified images uniquely corresponds to the unique identifier (e.g. the index key is used to generate modified images from seed images for the different areas within the template, which is taught on page 5, ll. 34-page 6, ll. 8.).

Therefore, in view of Gaash, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a memory comprising a set of a unique identifiers, each unique identifier corresponding to a set of rules associated with a set of seed images; an image modification module, for a single seed image in the set of seed images; wherein the image attribute modification includes a specific value within a range of values determined by at least one rule of the unique identifier; and
wherein the placement of the modified images uniquely corresponds to the selected unique identifier, incorporated in the device of Whitby, as modified by Magee, in order to have an association of unique images with a unique identifier, which enables generation of large numbers of unique templates (as stated in Gaash page 7 ll. 22-26.).  
 

Re claim 14: The teachings of Whitby in view of Magee and Gaash are applied to independent claim 13 disclosed above. 
Whitby discloses apparatus as claimed in claim 13 further comprising a printer, wherein the controller is to control the printer to print the modified images (e.g. the printer (element 29 in figure 1) is used to print a modified image placed on the template, which is disclosed in ¶ [37], [130] and [160] above.).  

Re claim 15: Whitby discloses a non-transitory machine-readable storage medium, encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising instructions to cause the processor to: 
modify a single seed image by applying an image attribute modification to the single seed image according to at least one rule in a set of rules of a unique identifier to generate a modified image (e.g. the user can select an image to be included in a template, which can be considered as a seed image.  This is disclosed in ¶ [124] above.  The user can have this selected image modified in a certain manner that makes the image fit with the template recipe, which is disclosed in ¶ [50], [52] and [59] above.); and 
place the modified image in a position according to at least one rule in a set of rules of a unique identifier (e.g. as shown in ¶ [77] and [78] above, multiple modified images can be placed on different windows of the template.  ¶ [39] discloses multiple windows where images are placed.); and  

[0039] As another example of the operation of an embodiment of the present invention, with a template containing two window openings, we have left and right required image attributes or left and right recipes or left and right formulas. The recipe for the opening on the left may dictate that we have a colorful non-person main subject image which fills the opening at a 120% zoom. The recipe for the opening on the right may dictate that we have a landscape image with two people; both facial poses are directed slightly to the left, each face having a 20% fill factor and both faces be offset to the left by 20%. In order to fulfill the recipes each of a plurality of computer system accessible images is evaluated, via programmed computation as described below, based on a fitness measure that calculates an image's compatibility with an opening's required image attributes, for each image with respect to satisfying the recipes for the virtual frame openings. Thus, some images might better satisfy a template opening recipe than another image as indicated by a higher score, evaluation, or compatibility calculation. The images with the highest score, automatically obtained by executing the programming, for each window opening, as against a number of stored images, is automatically chosen to fill each window opening without requiring user intervention in most instances. For most cases, the user merely needs to provide a number of digital images to the computer system, e.g. attaching a flash drive at slot 46 that contains some or all of the user's image files and, in certain, but not all, embodiments of the present invention, the user also selects a favorite image or images which is then used by the computer system as a basis to automatically select remaining images to fill out a template display and/or to automatically select a template. The user may also provide a network server location to the computer system where some or all the user's images are located. The network connected computer system will then retrieve these images for use in generating a completed image display template. 

wherein the placement of the modified images uniquely (e.g. a unique template recipe can be created on the fly by a designer that pertains the attributes of a window in a template, which is taught in ¶ [120] above.  The attributes can be modified to a unique aesthetic that allows for images to be of a certain type to be placed in the template, which is taught in ¶ [122] above.  As stated above, the image can be modified before being placed on the template, which is taught in ¶ [117] above.  The number of windows can be controlled, which is taught in ¶ [37] above.  This allows for the placement of modified images uniquely on a template in a unique pattern of windows reflecting a unique recipe.).

However, Whitby fails to specifically teach the features of modify a single seed image by applying an image attribute modification to the single seed image according to at least one rule in a set of rules of a unique identifier to generate a plurality of modified images, each modified image comprising a modified copy of the single seed image; and place each of the modified images in a different position according to at least one rule in a set of rules of a unique identifier.

However, this is well known in the art as evidenced by Magee.  Similar to the primary reference, Magee discloses developing a plurality of images from a single image (same field of endeavor or reasonably pertinent to the problem).    
Magee teaches modify a single seed image by applying an image attribute modification to the single seed image according to at least one rule in a set of rules of a unique identifier to generate a plurality of modified images, each modified image comprising a modified copy of the single seed image (e.g. the invention allows a designer to select a specific algorithm, considered as an identifier, to apply to the image to create modified images from a seed or base layer image, which is taught in ¶ [55] above and illustrated in figure 6A.  The user can set further parameters that are modifications for the image that go along with the algorithm or processes that create the modified image from the base layer.  ¶ [59] and [60] above show the different algorithms that can be selected and the modifications applied to the base image in order to create multiple images seen in figure 9A.); and 
place each of the modified images in a different position according to at least one rule in a set of rules of a unique identifier (e.g. the invention teaches a substrate that is overlaid with a smaller template that reflects the random or non-random images, which is described in ¶ [12] and [13] above.  ¶ [55] and [56] above describe the different generated images that can be placed on the substrate area.  The generated images that can be placed are shown in figures 6, 6A, 9 or 9A.).

Therefore, in view of Magee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of modify a single seed image by applying an image attribute modification to the single seed image according to at least one rule in a set of rules of a unique identifier to generate a plurality of modified images, each modified image comprising a modified copy of the single seed image; and place each of the modified images in a different position according to at least one rule in a set of rules of a unique identifier, incorporated in the device of Whitby, in order to develop patterns and manipulation processes to create various sets of images instead of creating an individual pattern on a one at a time basis, which can automate the design process while saving user time (as stated in Magee ¶ [09]).

However, the combination above fails to specifically teach the feature of modify a single seed image in a set of seed images by applying an image attribute modification to the single seed image according to at least one rule in a set of rules associated with a unique identifier to generate a plurality of modified images, each modified image comprising a modified copy of the single seed image;
 wherein the image attribute modification includes a specific value within a range of values determined by at least one rule of the unique identifier; and
wherein the placement of the modified images uniquely corresponds to the unique identifier.

However, this is well known in the art as evidenced by Gaash.  Similar to the primary reference, Gaash discloses storing templates associated with identifiers (same field of endeavor or reasonably pertinent to the problem).    
Gaash teaches modify a single seed image in a set of seed images by applying an image attribute modification to the single seed image according to at least one rule in a set of rules associated with a unique identifier (e.g. the index key is associated with a set of modifications or rules to modify the seed images.  In addition, the key is associated with the seed images, which is disclosed on page 5, ll. 34-page 6, ll. 26 above.); 
to generate a plurality of modified images, each modified image comprising a modified copy of the single seed image (e.g. a single seed image can be placed in different parts of a template.  The different parts of the template can have a different modification attribute applied to the different parts of the templates, which is taught on page 4, ll. 34-page 5, ll. 10 above.), 
wherein the image attribute modification includes a specific value within a range of values determined by at least one rule of the unique identifier (e.g. the image modification attributes can be a value from a range of values, which is taught on page 5, ll. 12-27 above.); and
wherein the placement of the modified images uniquely corresponds to the unique identifier (e.g. the index key is used to generate modified images from seed images for the different areas within the template, which is taught on page 5, ll. 34-page 6, ll. 8 above.).

Therefore, in view of Gaash, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of modify a single seed image in a set of seed images by applying an image attribute modification to the single seed image according to at least one rule in a set of rules associated with a unique identifier to generate a plurality of modified images, each modified image comprising a modified copy of the single seed image;  wherein the image attribute modification includes a specific value within a range of values determined by at least one rule of the unique identifier; and wherein the placement of the modified images uniquely corresponds to the unique identifier, incorporated in the device of Whitby, as modified by Magee, in order to have an association of unique images with a unique identifier, which enables generation of large numbers of unique templates (as stated in Gaash page 7 ll. 22-26.).  

Re claim 16: The teachings of Whitby in view of Magee and Gaash are applied to independent claim 1 disclosed above.
However, Whitby fails to specifically teach the features of a method as claimed in claim 1, wherein the range of values includes at least one of a zoom range and a rotation range, the zoom range being a range of values between a maximum zoom and a minimum zoom and the rotation range being a range of values between a maximum rotation and a minimum rotation.  
However, this is well known in the art as evidenced by Gaash.  Similar to the primary reference, Gaash discloses storing templates associated with identifiers (same field of endeavor or reasonably pertinent to the problem).    
Gaash teaches wherein the range of values includes at least one of a zoom range and a rotation range, the zoom range being a range of values between a maximum zoom and a minimum zoom and the rotation range being a range of values between a maximum rotation and a minimum rotation (e.g. the invention discloses a degree of zoom or rotation, which is taught on page 5, ll. 12-27 above.).

Therefore, in view of Gaash, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the range of values includes at least one of a zoom range and a rotation range, the zoom range being a range of values between a maximum zoom and a minimum zoom and the rotation range being a range of values between a maximum rotation and a minimum rotation, incorporated in the device of Whitby, as modified by Magee, in order to have an association of unique images with a unique modification corresponding to a unique identifier, which enables generation of large numbers of unique templates (as stated in Gaash page 7 ll. 22-26.).  

Re claim 17: The teachings of Whitby in view of Magee and Gaash are applied to independent claim 13 disclosed above. 
However, Whitby fails to specifically teach the features of an apparatus as claimed in claim 13, wherein the range of values includes at least one of a zoom range and a rotation range, the zoom range being a range of values between a maximum zoom and a minimum zoom and the rotation range being a range of values between a maximum rotation and a minimum rotation.  
However, this is well known in the art as evidenced by Gaash.  Similar to the primary reference, Gaash discloses storing templates associated with identifiers (same field of endeavor or reasonably pertinent to the problem).    
Gaash teaches wherein the range of values includes at least one of a zoom range and a rotation range, the zoom range being a range of values between a maximum zoom and a minimum zoom and the rotation range being a range of values between a maximum rotation and a minimum rotation (e.g. the invention discloses a degree of zoom or rotation, which is taught on page 5, ll. 12-27 above.).

Therefore, in view of Gaash, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the range of values includes at least one of a zoom range and a rotation range, the zoom range being a range of values between a maximum zoom and a minimum zoom and the rotation range being a range of values between a maximum rotation and a minimum rotation, incorporated in the device of Whitby, as modified by Magee, in order to have an association of unique images with a unique modification corresponding to a unique identifier, which enables generation of large numbers of unique templates (as stated in Gaash page 7 ll. 22-26.).

Re claim 18: The teachings of Whitby in view of Magee and Gaash are applied to independent claim 15 disclosed above.
However, Whitby fails to specifically teach the features of the non-transitory machine-readable storage medium as claimed in claim 15, wherein the range of values includes at least one of a zoom range and a rotation range, the zoom range being a range of values between a maximum zoom and a minimum zoom and the rotation range being a range of values between and a maximum rotation and a minimum rotation.
However, this is well known in the art as evidenced by Gaash.  Similar to the primary reference, Gaash discloses storing templates associated with identifiers (same field of endeavor or reasonably pertinent to the problem).    
Gaash teaches wherein the range of values includes at least one of a zoom range and a rotation range, the zoom range being a range of values between a maximum zoom and a minimum zoom and the rotation range being a range of values between and a maximum rotation and a minimum rotation (e.g. the invention discloses a degree of zoom or rotation, which is taught on page 5, ll. 12-27 above.).

Therefore, in view of Gaash, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the range of values includes at least one of a zoom range and a rotation range, the zoom range being a range of values between a maximum zoom and a minimum zoom and the rotation range being a range of values between and a maximum rotation and a minimum rotation, incorporated in the device of Whitby, as modified by Magee, in order to have an association of unique images with a unique modification corresponding to a unique identifier, which enables generation of large numbers of unique templates (as stated in Gaash page 7 ll. 22-26.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheasby discloses overlapping images that are placed on a template.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Gaash at page 4, ll. 34-page 5, ll. 10.
        2 Id. at page 5, ll. 12-27.
        3 Id. at page 6, ll. 23-26.